DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-10 are currently pending. This office action is the first office action on the merits fo the claims. 
                                                            Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1, the claim recites “polymerization conversion” which renders the claim indefinite as it is not clear if this is determined using molar or mass amounts.  Although the polymerization conversion is unit less the calculated polymerization conversion would depend on the units in the case that monomers having different molecular weights have different reactivities in the polymerization reaction, as this would result in difference between unreacted amount of monomer if mol % is used or if mass% is used. As such it is not clear what the boundaries of the claims are. 
Concerning claim 10 the claim recites “standard deviation for a vinyl cyan-based unit composition” which renders the claim indefinite as it is not clear what a vinyl cyan-based unit composition is. Is this mol%, mass %, some measure of regularity between the monomers?  As this value is not clear it is not clear how to determine a standard deviation of it, or what values would be used to determine standard deviation. 
Claims 2-9 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Someda (US 6,100,001) in view of Ogawa (JP H03-258804 A; all citations refer to the English language machine translation which is provided unless otherwise stated).
Concerning claim 1, Someda teaches a method of making a nitrile resin which includes a method of adding 15 to 30 parts by weight of a monomer mixture, starting polymerization by addition of a polymerization initiator to the polymerization reaction system and successively starting to continuously add 70 to 85 parts by weight of the residual monomer mixture, until 80 to 90% by weight of the total monomer mixture is converted (column 2 lines 40-65). The continuous addition of the monomer mixture is indicated to be added at a rate that is determined to obtain a ratio of residual monomer mixture in the polymerization system to the total amount of monomer mixture added to the polymerization system of 0.05 to 0.45 (column 2 liens 65-68 and column 3 liens 1-5) which would correspond to a predetermined rate after the initiation of polymerization. 
Someda further indicates that the monomer mixture includes unsaturated nitrile monomer (column 2 lines 40-45) which is preferably acrylonitrile or methacrylonitrile (column 5 lines 15-25) which would correspond to the claimed vinyl cyan based monomer.  The monomer mixture is indicated to be 
Someda does not specifically teach that an aromatic vinyl based monomer is used in the polymerization method, that the continuous addition of the aromatic vinyl based monomer is initiated when a polymerization conversion rate is 10% or less, or that the claimed step 2 comprises a first temperature phase and a second temperature phase each which maintains a constant temperature where the temperature of the second temperature phase is higher than that of the first temperature phase. 
As is indicated above Someda teaches that the additional monomers can be used and that preferred monomers which can be used include styrene or alpha methyl styrene which correspond to the claimed aromatic vinyl based monomer. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed aromatic vinyl based monomer in the method of Someda because Someda teaches that 
Someda’s indication of the successive staring of continuously adding residual monomer mixture after the initiation of polymerization would indicate starting to add the residual monomer mixture right after the initiation of polymerization which would in turn indicate that this starting would occur within the claimed range of from 0 to 10% conversion of the polymer as there would not be enough time for the polymerization right after initiation to covert more than 10% of the monomer present.  
Ogawa is drawn to a polymerization of nitrile copolymer which can include a aromatic vinyl monomer and a vinyl cyanide monomer (pg 1 paragraph 4). Ogawa teaches a method of continuous addition of the monomers used where the monomer is divide into 2 parts and after the first having the continuous addition is completed the second half is continuously added and in the step of the addition of the temperature of the reaction system is increased by what can be a stepwise increase including examples of starting at 60 °C maintaining the temperature and then raising the temperature to 70°C and maintaining the temperature (pg 4 paragraphs 3-6). Raising the temperature of a polymerization would be expected to increase the reaction rate and this method indicated to provide an increase polymerization rate and productivity of the polymer which is formed (pg 4 paragraphs 3-6). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Someda to include a stepwise temperature increase step in the continuous addition of monomer as is indicated by Ogawa for the purpose of providing improved polymerization rate and productivity of the polymer, thereby giving the claimed first and second temperature phases each of which maintains a constant temperature and the second of which is higher than that of the first temperature phase. 
Concerning claim 2 Someda in view of Ogawa as dicussed in claim 1 has Ogawa indicate a stepwise temperature increase during a continuous addition of monomer (pg 4 paragraphs 3-6) which 
Concerning claim 3 Someda further teaches that the polymerization temperature of the method can be from 0 to 100°C (column 9 lines 10-20). This provides an overlapping range with the claimed range of the first temperature phase of form 90-110  °C. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 19
It would have been obvious to one of ordinary skill in the art at the time filling to use the claimed temperature in the first temperature phase of the polymerization because Someda teaches an overlapping polymerization temperature range with the claimed temperature range. 
Concerning claim 9 Someda further teaches that the polymerization can be a suspension polymerization method (column 4 lines 19-22)
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed suspension polymerization because Someda teaches that the polymerization method can be a suspension polymerization method.

5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Someda (US 6,100,001) in view of Ogawa (JP H03-258804 A; all citations refer to the English language machine translation which is provided unless otherwise stated) as applied to claim 1 above, and further in view of Smierciak (US 5,618,901).
Concerning claim 8, Someda in view of Ogawa teaches the method of claim 1 as is indicated above. 
Someda does not specifically teach the method where the polymer is terminated at a polymerization conversion of 95 % or more. 
Someda does teach that the examples of the polymerization are finished by cooling (column 13 lines 1-5) which would result in polymerization termination. Someda also teaches that the total conversion rate of the polymers is higher than then the conversion at the time which the monomer addition is stopped (Column 14 Table 1 Column 16 table 4)
Smierciak teaches a polymer of acrylonitrile and an olefinically unsaturated monomer (abstract) which includes continuous addition of monomer (column 5 liens 50-60), where the reaction is stopped by cooling (column 6 lines 65-68) and teaches that a desired amount of polymerization is from 40% to about 99% conversion.  This is an overlapping range with the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the final conversion range which is claimed in the method of Somda in view of Ogawa and Smierciak as Smierciak teaches that a useful range of conversion for an acrylonitrile copolymer includes an overlapping range with the claimed range of conversion. 
6.	Claim 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (US 3,763,278) in view of Ogawa (JP H03-258804 A; all citations refer to the English language machine translation which is provided unless otherwise stated).
Concerning claim 1 Griffith teaches a method of polymerizing styrene monomers with olefinic nitrile in the presence of a conjugated diolefin elastomer (column 1 lines 25-30). This method is indicated to indicate that monomer is polymerized in admixture with elastomer and additional styrene or substituted styrene is continuously added to the polymerization reaction to maintain the desired monomer ratio during the course of the reaction (column 2 lines 15-35). Griffith teaches examples which indicates the batch addition of acrylonitrile and styrene to a reactor (column 4 lines 60-70) which results in the polymerization undergoing initiation thereby resulting in the claimed step 1.  The acrylonitrile styrene mol ratio of the initial charge was indicated to be 20:1 and during the polymerization styrene was pumped into the reaction mixture at a rate that the acrylonitrile: styrene mole ratio remained essentially constant during the entire polymerization period (column 5 lines 1-10) indicating a predetermined rate of addition of the vinyl aromatic based monomer.  The polymer mixture is then indicated to be coagulated that the end of the polymerization period in methanol indicating an end of the continuous addition of the styrene monomer (column 5 lines 10-15). 
Griffith does not specifically teach that the continuous addition of monomer is initiated at a conversion ratio of from 0 to 10 %, that the continuous addition of the vinyl aromatic monomer is stopped at a conversion of 80 to 90 %, or that the claimed step 2 comprises a first temperature phase and a second temperature phase each which maintains a constant temperature where the temperature of the second temperature phase is higher than that of the first temperature phase. 
Concerning the conversion amount at which the continuous amount of aromatic vinyl monomer is added Griffith teaches that the entire polymerization period includes the addition of styrene (column 5 lines 1-5) and further indicates that the acrylonitrile: styrene monomer mol ratio remained essentially constant at 20:1 during the entire polymerization period (column 5 lines 5-10). In order to maintain the indicated constant molar ratio for the entire polymerization period between the monomers the constant addition of the aromatic vinyl monomer would have to start at essentially the same time as the 
Griffith further teaches that the polymerization can be carried to completion without substantial interruption or it may be stopped at any point short of completion (column 2 lines 65-70). As is indicated above the example of Griffith is indicated to have it polymerization period and as such its continuous addition of aromatic vinyl monomer ended by a coagulation in excess methanol to provide a yield of 65.2% (column 5 lines 10-15). This yield would indicate that the monomers of the polymerization only underwent 62.2 % conversion before the polymerization and the continuous addition of the vinyl aromatic monomer.  Other examples of Griffith provide a values of up to 78.5 % (column 8 lines 35-45) and as low as 48 % (column 8 lines 5-10). This indication of completion would as previously indicted by Griffith would indicate that the maximum value of the polymerization conversion before the polymerization is ended would be 100%. As such Griffith teaches a range of from 48 to 100% conversion at the time when the addition of vinyl aromatic monomer is terminated.  This is an overlapping range with the claimed range of form 80-90 %. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Griffith to terminate the addition of aromatic vinyl based monomer at the claimed conversion amount because Griffith teaches that the aromatic vinyl based monomer addition is terminated at an overlapping range of the conversion amount with the claimed range. 

It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Griffith to include a stepwise temperature increase step in the continuous addition of monomer as is indicated by Ogawa for the purpose of providing improved polymerization rate and productivity of the polymer, thereby giving the claimed first and second temperature phases each of which maintains a constant temperature and the second of which is higher than that of the first temperature phase. 
Concerning claim 2 Griffith in view of Ogawa as dicussed in claim 1 has Ogawa indicate a stepwise temperature increase during a continuous addition of monomer (pg 4 paragraphs 3-6) which would result in a continuously adding the aromatic vinyl based  monomer at a predetermined rate in the first temperature phase to perform polymerization and then continuously adding the  monomer mixture  at a predetermined rate in the second temperature phase to perform polymerization. As such the method of Griffith in view of Ogawa would teach the claimed first and second temperature phases both including the addition of aromatic vinyl based monomer at a predetermined rate. 
Concerning claim 9 Griffith further teaches that the copolymerization can occur as a suspension polymerization process (column 2 lines 35-46). 
because Griffith teaches that the polymerization can be a suspension polymerization. 
Concerning claim 10 Griffith in view of Ogawa does not specifically teach that the copolymer has a standard deviation for a vinyl cyan based unit composition of 0.5 or less. 
However Griffith as is indicated above indicates that the monomer mixture is maintained at a constant ratio during the entire polymerization process (column 5 lines 5-10).  This would result in a constant reaction ratio of the nitrile monomer to the styrene monomer in the reaction process. This constant reaction rate would in turn provide a low deviation of the amount of the cyano vinyl based monomer.  As such the reaction having the a constant ratio of the monomers present for the entire would be expected to result in a polymer having the same amount of the vinyl cyan monomer thought the polymers which are formed and so the method of Griffith in view of Ogawa would be expected to provide the claimed low standard deviation of the vinyl cyan based unit composition. 

Allowable Subject Matter
7.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teach or suggest the claimed temperature of the second temperature phase. The ratio of the duration of the first temperature phase and the second temperature phase, the weight ratio of the batch added aromatic vinyl based monomer and the continuously added aromatic vinyl based monomer or the weight ratio of the aromatic vinyl monomer and the vinyl cyan based monomer.
                                                                                  Conclusion
8.	Claims 1-3 and 8-10 are rejected. Claims 4-7 are objected to as being allowable over the prior art of record but dependent form a rejected base claim which is rejected by a 112 rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/               Examiner, Art Unit 1763   

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763